


Exhibit 10.73
January 4, 2016
John Greene
c/o 51 Lime Street
London EC3M 7DQ
United Kingdom
Re: Transition Agreement
Dear John,
This agreement (“Transition Agreement”) confirms our agreement relating to the
expected transition of your position and ultimate separation of your employment
with Willis Group Holdings plc, its affiliates and successors (together,
“Willis”). This Transition Agreement is contingent upon the consummation of the
transactions contemplated by the Agreement and Plan of Merger, dated as of June
29, 2015 and as amended on November 19, 2015, by and among Willis, Citadel
Merger Sub, Inc., and Towers Watson & Co. (the “Merger Agreement”). This
Transition Agreement constitutes an amendment of your Employment Agreement with
Willis, dated as of March 19, 2014, as amended on June 29, 2015 (the “Employment
Agreement”). Defined terms used in this Transition Agreement that are not
defined herein shall have the meanings set forth in the Employment Agreement.
1.Transition Period. Effective as of and contingent upon the “Closing Date”
under the Merger Agreement (the “Transition Date”), you will be deemed to resign
from your position of Chief Financial Officer of Willis and all other offices
and positions that you hold with Willis. Beginning on the Transition Date, your
full-time employment with Willis will be continued without interruption, with
the title of Transition Advisor, until your employment is terminated. As
Transition Advisor, you will not be an officer of the Company.
Your employment as Transition Advisor will terminate on May 15, 2016 unless (i)
the parties mutually agree to an earlier or later termination date (but not
later than December 31, 2016), or (ii) either party unilaterally terminates your
employment under the terms provided herein. In the event that you wish to resign
from employment with Willis effective prior to May 15, 2016, you are required to
provide Willis with 60 days’ prior written notice thereof (the “Notice
Requirement”). The actual date that your employment is terminated is referred to
herein as the “Termination Date,” and the period from the Transition Date to the
Termination Date is referred to as the “Transition Period”.
It is acknowledged and agreed that (i) your employment will not be terminated by
the Company without “Good Cause” or by you for “Good Reason” under your
Employment Agreement upon the Transition Date, and (ii) you shall not exercise
any right to “Good Reason” termination under your Employment Agreement by virtue
of this Transition Agreement. Your employment will be terminated without “Good
Cause” in accordance with Section 3 of your Employment Agreement effective on
the Termination Date, and this Transition Agreement constitutes formal notice to
that effect.
2.Transition Services. During the Transition Period, you agree that as
Transition Advisor, your primary role shall be to provide services relating to
advising and supporting the successor Chief Financial Officer. You shall also
assist in post-merger integration efforts generally and perform such other
services as may be requested by the Chief Executive Officer or Deputy Chief
Executive Officer of Willis. Furthermore, during the Transition Period, you will
remain a full-time employee of Willis, subject to all company policies, and you
will perform the transition services at Willis’ offices in London, England, or
such other location as agreed upon by the parties.
3.Compensation and Benefits.
(a)Base Salary. You shall continue to receive your current base salary at the
rate of $750,000 per annum from the Transition Date through the end of the
Transition Period.




--------------------------------------------------------------------------------




(b)Annual Bonus. You will be eligible to receive your 2015 annual incentive
bonus payment in accordance with the terms of the Willis Annual Incentive Plan
(“AIP”) and your Employment Agreement, which shall be payable at the same time
as payments are made under the AIP generally. For your services during 2016, you
will receive a fixed AIP cash payment, representing the amount of your 150%
target AIP opportunity, prorated through the Termination Date, with such amount
payable on the first business day on or after the 30th day following the
Termination Date.
(c)LTI Awards. You will continue to have all rights under your existing
long-term equity incentive awards, subject to the terms and conditions of such
awards under the Willis 2012 Equity Incentive Plan and the applicable equity
award agreements. For your services during 2016 and subject to your continued
employment through at least May 15, 2016 (except as provided in Section 4
below), you shall receive, in lieu of your annual equity incentive award under
your Employment Agreement, a fixed cash payment representing the amount of your
$900,000 target annual long-term incentive award prorated through the
Termination Date, with such amount payable on the first business day on or after
the 30th day following the Termination Date.
(d)Employee Benefits. During the Transition Period, you shall continue to
participate in the employee benefits programs consistent with those generally
made available to you as of immediately prior to the Transition Start Date, in
accordance with and subject to the normal terms and conditions of such programs.
(e)Relocation. Pursuant to Section 1(j) of your Employment Agreement, you will
remain entitled to reimbursement of all reasonable costs incurred in relocating
yourself and your family and possessions from London, England to a location
designated by you in the United States, including, but not limited to,
reasonable moving and relocation expenses and costs, so long as such costs are
incurred by six months following the Termination Date.
4.Early Termination. In the event that, prior to May 15, 2016:
(a)Willis terminates your employment involuntarily without Good Cause or you
terminate your employment voluntarily in satisfaction of the Notice Requirement,
you shall continue to be entitled to the payments and benefits set forth in
Section 3(a), (b), (d) and (e) above, payable in accordance with the terms
thereof, subject in the case of Section 3(d) above (employee benefits) to any
limitations under the terms of the applicable benefit plans; provided, however,
that if Willis terminates your employment involuntarily without Good Cause, you
will also be entitled to the prorated LTI award set forth in Section 3(c) above
as though you had remained employed through May 15, 2016; and
(b)your employment is terminated for any reason other than as provided in (A)
above, including your voluntary termination not in satisfaction of the Notice
Requirement, you shall only be entitled to (i) base salary through the date of
such termination, (ii) an AIP award in respect of the 2015 year, (iii) employee
benefits in accordance with the terms of the applicable plans and the (iv) the
relocation benefits set forth in Section 3(e) above.
5.Severance. Upon your termination of employment on the Termination Date for any
reason, including without limitation upon your death or Disability or any
termination under Section 4 hereof, you shall be entitled to the following
severance payments and benefits, subject to your execution of the attached
Release Agreement within 30 days thereafter:
(a)a lump sum cash payment equal to $3,750,000, which represents two times the
sum of (x) your annual base salary and (y) your target annual incentive award
opportunity, payable on the first business day on or after the 60th day
following the Termination Date.
(b)all of your then unvested equity incentive awards will become vested on the
Termination Date;
(c)each share option granted to you which is vested (or becomes vested in
accordance with subsection (c) above) will remain exercisable until the earlier
of (x) one year following the Termination Date (or, if later, the
post-termination expiration date specified in the applicable share option
agreement) and (y) the normal expiration date of such share option that would
have applied if your employment with Willis had continued; and




--------------------------------------------------------------------------------




(d)continued participation for you, your spouse and covered dependents in the
applicable group medical plan of the Willis in which you participate, if any, as
of the Termination Date in accordance with the terms of such plan in effect from
time to time for executive officers generally and so long as such continued
participation is permissible under applicable law and does not result in any
penalty or additional tax (other than taxes applicable to the payment of wages)
upon you or the Willis or, in lieu of such continued coverage and solely in
order to avoid any such penalty or additional tax, monthly payments equal to the
excess of the COBRA rate (or equivalent rate) under such group medical plan over
the amount payable generally by executive officers of Willis, in each case,
until the earlier of (A) 12 months following the Termination Date or (B) the
date that you (or your spouse or covered dependent but only as to the
eligibility of such spouse or dependent) obtains new employment that offers
group medical coverage.
6.Restrictive Covenants. You acknowledge that the confidential information, work
for hire, non-competition, non-solicitation and other restrictive covenants and
related provisions in Sections 5 and 6 of your Employment Agreement and your
obligations under any other restrictive covenant agreements that you have
entered into with Willis or its affiliates in connection with the issuance of
equity awards or otherwise, will continue in full force and effect in accordance
with their terms. For the avoidance of doubt, your termination of employment
will occur upon the Termination Date for purposes of all such restrictive
covenants and this Section 6 will in no way limit the scope of any
non-solicitation covenants (including non-solicitation of clients, customers and
employees) to which you are bound. In addition, for a period of two (2) years
following the Termination Date, neither party will, directly or indirectly, make
any public statement (orally, in writing or through any medium including, but
not limited to, the press or other media, computer networks or bulletin boards,
or any other form of public communication) disparage the other party Willis, its
affiliates or their respective employees, directors or business relations;
provided, that neither you nor Willis will be precluded from (i) the provision
of truthful testimony or information required pursuant to subpoena, court order
or other similar legal or regulatory process or (ii) making statements intended
to correct disparaging statements made by the other party.
7.Return of Property. You agree to return to Willis on the Termination Date, or
such earlier date that Willis may indicate, all property and documents in your
possession, custody or control, including, without limitation, credit cards,
computers and telecommunication equipment, keys, instructional and policy
manuals, mailing lists, computer software, financial and accounting records,
reports and files, and any other physical or personal property of Willis which
you obtained in the course of your employment with Willis, and you further agree
not to retain copies of any such documents, excluding publicly available
documents and documents relating directly to your own compensation and employee
benefits.
8.Legal Fees. Willis will reimburse you for your reasonable legal fees and
expenses incurred in connection with entering into this Transition Agreement as
well as for your reasonable expenses incurred for tax and accounting services
2015 and 2016 taxable years, up to a maximum of $25,000.
9.Indemnification. Willis hereby agrees that it will continue to indemnify and
hold you harmless from any and all claims which arose from or related to your
duties as an officer of Willis to the fullest extent permitted by applicable law
and to the same extent as immediately prior to the Transition Date under Willis’
Articles of Association, bylaws (or applicable equivalent governing documents)
and errors and omissions insurance coverage for directors and officers, in each
case subject to and in accordance with the terms thereof.
10.Miscellaneous. This Transition Agreement constitutes the entire agreement
between you and Willis with regard to the subject matter hereof and supersedes
Sections 1, 2 and 3 of your Employment Agreement, and all other provisions of
your Employment Agreement remain in full force and effect.
11.Dispute Resolution. Any dispute under this letter agreement is subject to
binding arbitration, as provided in Section 7 of the Employment Agreement;
provided, however that notwithstanding Section 7 of the Employment Agreement,
the location of any arbitration shall be New York, New York.
Please acknowledge your acceptance of the terms of this letter agreement by
signing and dating this letter agreement as indicated below.




--------------------------------------------------------------------------------




Sincerely,
_/s/ Matthew Furman__________________
Name: Matthew Furman
Title: General Counsel of Willis
Accepted and agreed:
_/s/ John Greene_______________
John Greene
Date: January 5, 2016




--------------------------------------------------------------------------------




General Release
I, John Greene, in consideration of and subject to the performance by Willis
Group Public Limited Company (together with its subsidiaries, the “Company”), of
its obligations under the Employment Agreement dated as of March 19, 2014, as
amended on June 29, 2015 (the “Agreement”), as reaffirmed in Transition
Agreement dated as of January 4, 2016 (the “Transition Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
respective affiliates and all present, former and future managers, directors,
officers, employees, successors and assigns of the Company and its affiliates
and direct or indirect owners (collectively, the “Released Parties”) to the
extent provided below (this “General Release”). The Released Parties are
intended to be third-party beneficiaries of this General Release, and this
General Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Released Parties hereunder.
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.
1.I understand that any payments or benefits paid or granted to me under
Section 3 of the Agreement (as reaffirmed in Section 5 of the Transition
Agreement) represent, in part, consideration for signing this General Release
and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 3 of the Agreement (as reaffirmed in Section 5 of
the Transaction Agreement) unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter. Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates.
2.Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).
3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.
4.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).




--------------------------------------------------------------------------------




5.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
any accrued benefits or any severance benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, or (iii) my rights as an equity or
security holder in the Company or its affiliates.
6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.
7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
8.I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.
9.I hereby acknowledge that Sections 3 through 7 and 9 through 11 of the
Agreement shall survive my execution of this General Release.
10.I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.
11.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.
12.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.




--------------------------------------------------------------------------------




BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
1.
I HAVE READ IT CAREFULLY;

2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

5.
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

6.
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

7.
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8.
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 
SIGNED: ____________________________________


DATE: ______________________________________




